Not for publication in West's Federal Reporter
          United States Court of Appeals
                        For the First Circuit

No. 13-1883

                            UNITED STATES,

                               Appellee,

                                   v.

                        ISRAEL RIVERA-RIVERA,

                        Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]




                                 Before

                     Howard, Stahl, and Barron,
                           Circuit Judges.



     Anita Hill Adames, on brief for appellant.
     Thomas F. Klumper, Assistant United States Attorney; Nelson
Pérez-Sosa, Assistant United States Attorney (Chief, Appellate
Division); and Rosa Emilia Rodriguez-Velez, United States Attorney,
on brief for appellee.



                           January 23, 2015
            PER CURIAM.   Defendant Israel Rivera-Rivera pled guilty

to conspiracy to possess with intent to distribute five or more

kilograms of cocaine, in violation of 21 U.S.C. § 846.      In his plea

agreement, Defendant agreed to waive his right to appeal so long as

the district court sentenced him "in accordance with the terms and

conditions set forth in the Sentence Recommendation provisions" of

the agreement, wherein the parties agreed that Defendant would

request a sentence of not less than 96 months and the government

would request a sentence of 108 months. The government also agreed

that it would not oppose Defendant's request to credit time spent

incarcerated   in   the   Dominican   Republic   against   his   federal

sentence.    At his change of plea hearing, Defendant expressed

understanding that he had waived his appellate rights by entering

into the plea agreement, and stated that he entered into the

agreement voluntarily.      The district court imposed a 108-month

sentence and agreed to the defendant's request for time credit.

            A waiver of appellate rights is presumptively valid if

entered into knowingly and voluntarily, and if enforcement would

not result in a miscarriage of justice.     United States v. Teeter,

257 F.3d 14, 25–26 (1st Cir. 2001).        Defendant argues that the

district court's sentence is substantively unreasonable, without

addressing why his plea agreement should not be construed to bar

this appeal.   Therefore, he has abandoned his right to argue that

his appeal waiver was either unknowing or involuntary.       See United


                                  -2-
States v. Miliano, 480 F.3d 605, 608 (1st Cir. 2007) ("Where . . .

the defendant simply ignores the waiver and seeks to argue the

appeal as if no waiver ever had been executed, he forfeits any

right to contend either that the waiver should not be enforced or

that it does not apply.").   The district court sentenced Defendant

in accordance with the terms of the plea agreement, and no clear

and gross injustice will result from enforcement of the waiver.

Cf. id. at 609.   Thus, we DISMISS Defendant's appeal.




                                -3-